Citation Nr: 9935526	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  96-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Determination of initial rating for service-connected post-
traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to November 26, 1995, and as 50 percent 
disabling from February 1, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from May 22, 1995.  An April 1996 rating decision 
increased the disability rating for PTSD to 50 percent, 
effective from February 1, 1996 (due to a temporary total 
rating because of hospitalization from November to January 
1996). 


REMAND

I. Initial Rating: PTSD

Initially, the Board notes that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim of of disagreement with the 
assignment of an initial rating for service-connected PTSD 
that is plausible.  With regard to initial ratings, an appeal 
from an award of service connection and initial rating is a 
well-grounded claim as long as the rating schedule provides 
for a higher rating and the claim remains open.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  

This is a claim of disagreement with the initial rating 
assigned following a grant of service connection, and is not 
an increased rating case.  In the December 1995 rating 
decision, the RO granted service connection and awarded a 30 
percent rating.  In April 1996, the veteran entered notice of 
disagreement (NOD) with the rating assigned; a statement of 
the case (SOC) was entered in May 1996; and in May 1996, on a 
VA Form 9, the veteran entered a substantive appeal, thus 
perfecting an appeal as to the initial rating assigned.  
While there were multiple supplemental SOC's issued 
subsequently, the appeal as to the rating assigned, being 
perfected, has continued since then.  In this case, the RO 
assigned a "staged" rating of a 30 percent rating prior to 
November 26, 1995 and a 50 percent rating from February 1, 
1996 (due to a temporary total rating because of 
hospitalization from November 1995 to January 1996).  
Although during the pendency of the appeal the 30 percent 
rating was increased to 50 percent beginning in February 
1996, the appeal has been continuous, because "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation."  AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

During the pendency of the veteran's appeal, by regulatory 
amendment effective November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating mental 
disorders, including PTSD, as set forth in 38 C.F.R. § 4.125 
to 4.132 (redesignated as 38 C.F.R. §§ 4.125-4.130).  See 61 
Fed. Reg. 52695-52702 (1996). 

The December 1995 RO rating decision granted service 
connection for PTSD and assigned a 30 percent rating, 
effective from May 22, 1995, under the rating criteria then 
in effect for rating disorders.  An April 1996 rating 
decision, also applying the former criteria, increased the 
disability rating for PTSD to 50 percent, effective from 
February 1, 1996 (following a period of temporary total 
rating).  Subsequent to the November 7, 1996 regulatory 
change in criteria for rating mental disorders, in an August 
1997 rating decision and subsequent decisions reflected in 
supplemental SOC's, the RO properly advised the veteran of 
the new rating criteria and rated his service-connected PTSD 
under the new criteria for the period subsequent to November 
7, 1996.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998) 
(revised mental disorder rating schedule does not apply prior 
to November 7, 1996).

However, as the veteran's claim was filed prior to the new 
rating criteria, for the period from November 7, 1996, the RO 
should have also rated the veteran's service-connected PTSD 
under the rating criteria in effect prior to November 7, 
1996.  The Court has held that, where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus a remand is warranted in order for the RO to 
also rate the veteran's PTSD under the former (pre-November 
7, 1996) criteria for rating mental disorders for the period 
from February 1, 1996 to the present. 

II. Total Rating Due to Individual Unemployability (TDIU)

On appeal the veteran raised the issue of entitlement to a 
total rating due to individual unemployability based on 
service-connected disabilities.  In his March 1996 Statement 
in Support of Claim, the veteran wrote that he was 
unemployable, and, on a May 1996 Statement in Support of 
Claim, he wrote that he was "unemployable and should be so 
considered."  In a May 1996 statement of the case, the RO 
adjudicated the issue of TDIU, and in May 1996 (on a VA Form 
9) the veteran effectively entered a NOD with this decision.  
However, it does not appear that a SOC on the issue of TDIU 
has been issued subsequent to the veteran's NOD with denial 
of TDIU.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely NOD to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  In the normal course of VA 
adjudication, a claimant who wishes to appeal an adverse RO 
decision files an NOD and then, after the RO has filed a SOC, 
perfects an appeal to the Board by filing a substantive 
appeal to the Board.  See Grantham v. Brown, 114 F.3d 1156, 
1159 (Fed. Cir. 1997) (Archer, Chief Judge, concurring); 
Hamilton v. Brown, 4 Vet. App. 528, 533 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1583-85 (Fed. Cir. 1994); Bernard v. 
Brown, 4 Vet. App. 384, 390-92 (1993) (detailing the "series 
of very specific, sequential, procedural steps that must be 
carried out" to acquire appellate review); 38 U.S.C. § 7105 
(West 1991); 38 C.F.R. § 20.201 (1999).  Accordingly, this 
issue is referred to the RO for appropriate consideration.  

The Court has held that, where a claim for TDIU was filed 
subsequent to a claim for increased rating, the rating 
increase is not "inextricably intertwined" with a TDIU rating 
claim predicated on that condition, so that the TDIU claim 
may be remanded by the Board to the RO for further 
development or adjudication.  Holland v. Brown,  6 Vet. App. 
443 (1994). 

The record does not reflect that, pursuant to 38 C.F.R. 
§ 19.26 (1998), a SOC has been issued on the issue of 
entitlement to an earlier effective date for TDIU.  In the 
past, the Board has referred such matters back to the RO for 
appropriate action.  However, the Court has indicated that 
the proper action is to remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the issues of determination of initial rating 
for service connection for PTSD and of entitlement to a TDIU 
is hereby REMANDED to the RO for the following actions:

1.  The RO should rate the veteran's 
service-connected PTSD in accordance with 
the schedular criteria for rating mental 
disorders in effect prior to November 7, 
1996 for the appeal period from February 
1, 1996. 

2.  The RO should issue a SOC on the 
appeal initiated by the veteran from the 
May 1996 (in the SOC) denial of TDIU.  
The veteran and his representative should 
be clearly advised of the need to file a 
timely substantive appeal if the veteran 
wishes to complete an appeal from that 
determination. 

The purpose of this remand is to afford the veteran due 
process of law and to comply with the holding of the Court in 
Manlincon v. West, 12 Vet. App. 238 (1999).  The Board 
intimates no opinions as to the eventual determinations to be 
made in this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












